Citation Nr: 0824470	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision rendered by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's disabilities do not render him unable to care 
for his daily personal needs without assistance from others, 
or unable to protect himself from the hazards and dangers of 
his daily environment on a regular basis; he does not have a 
single permanent disability that is 100 percent disabling 
under the Schedule for Rating Disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being in need of the aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an April 2005 letter, issued prior to the 
initial adjudication of the claim, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The veteran was also 
provided with notice of the information and evidence needed 
to establish an effective date for the award of special 
monthly pension in a March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA treatment records and a VA aid and attendance 
examination report.  The veteran has been in receipt of 
benefits from the Social Security Administration (SSA) since 
1984.  There is no indication that these benefits were 
awarded on a basis other than the veteran's age or retirement 
status.  In any event, this case turns on the current level 
of mental and physical functioning of the veteran; therefore, 
past medical records underlying past SSA benefit 
determinations are of little probative value.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying records 
pertinent to his claim and setting forth his contentions in 
his notice of disagreement.  Thus, he has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	Aid and Attendance

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2007).  Need for aid and attendance means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b) (2007).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person:  (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) 
(West 2002); 38 C.F.R. § 3.351(c) (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the veteran to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the veteran remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2007).

VA treatment records show that the veteran's last eye 
examination in May 2006 revealed a corrected visual acuity of 
20/40+2 in the right eye and 20/30-1 in the left eye.  Thus, 
he is not blind or so nearly blind.  The record also reflects 
that the veteran is not a patient in a nursing home because 
of mental or physical incapacity.  Therefore, the veteran 
needs to establish a factual need for aid and attendance.

The veteran underwent a VA aid and attendance examination in 
February 2006.  He reported that he lived alone and that he 
currently was neither able to drive nor able to easily take 
the train or bus due to his limited mobility.  A "mobile 
doctor" comes to his home once a month to check his blood 
pressure and obtain blood work if necessary.  He has a 
homemaker who comes to his apartment and helps with the 
cooking, cleaning, and laundry twice a week for a few hours a 
day.  He has one friend who he pays to go to the grocery 
store for him to get his groceries.  He currently complains 
of chronic low back, hip, and knee pain and frequent hand 
cramps.  He has fallen in his home, but he has not sustained 
any broken bones.  He has been using a cane for years and can 
walk less than a block before he must stop due to pain.  
Thus, the veteran does have significant impairment on account 
of his physical disabilities.

The veteran, however, also reported that he was able to get 
in and out of bed and chairs, take a bath, and get dressed 
without assistance.  Since his stroke, he also had not had 
any urine or bowel incontinence nor asymmetrical weakness, 
although he generally felt weak all over and had decreased 
energy and endurance.  The physical examination revealed a 
well-nourished man in no apparent distress.  He walked slowly 
with a cane.  His blood pressure was normal (140/80 on two 
readings and 145/85 on a third).  His head, eyes, ears, nose, 
and throat were unremarkable.  His heart had a regular rate 
and rhythm without murmur.  His lungs were bilaterally clear 
to auscultation without wheezes, rales, or rhonchi.  His 
abdomen was soft and nontender, and his extremities were 
without clubbing, cyanosis, edema, or rash.  Thus, even 
though the veteran qualifies for the services of a homemaker 
and Mobile Doctors, the severity of his physical disabilities 
are not such that he is not able to dress himself, keep 
himself clean, feed himself, or attend to the wants of 
nature.  He is also not incapacitated by his physical 
disabilities and does not require the need for assistance to 
protect him from the hazards incident to his daily 
environment.  Moreover, the VA treatment records do not show 
or suggest that the veteran is unable to perform particular 
personal functions that would otherwise render him helpless.  
As such, the evidence does not show that the veteran is in 
need of the regular aid and attendance of another person.  

2.	Housebound

In the alternative, the Board will consider whether the 
veteran is entitled to special monthly pension on the grounds 
that he meets the housebound criteria.  Generally, under 38 
U.S.C.A. § 1521(e), an award of special monthly pension is 
warranted where the evidence shows that the veteran has a 
permanent and total disability, and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 38 
C.F.R. § 1521(d).

In Hartness v. Nicholson, 20 Vet. App. 216 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
for veterans 65 years of age and older, the provisions of 38 
U.S.C.A. § 1521(e) requiring demonstration of permanent and 
total disability are not for application.  The Court 
referenced 38 U.S.C.A. § 1513(a), which prescribes that 
veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Thus, the Court concluded that the application of section 
1513(a) for veterans 65 years of age and older permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension.

The veteran was awarded pension because of permanent and 
total disability according to the September 2005 rating 
decision.  Consequently, he is not entitled to application of 
38 U.S.C.A. § 1513(a) and the ruling in Hartness.  See VA 
Fast Letter 06-28, December 22, 2006.  Accordingly, in order 
for the veteran to obtain special monthly pension at the 
housebound rate, he must meet the requirements of 38 U.S.C.A. 
§ 1521(e), to include a showing of permanent and total 
disability.  

According to the coded rating sheet of the September 2005 
rating decision, for pension purposes, the veteran's status 
post bilateral orchiectomy due to prostate cancer has been 
evaluated as 30 percent disabling under Diagnostic Code 7524.  
A 30 percent rating is assigned for removal of both testes, 
which is the maximum schedular rating available under 
Diagnostic Code 7524.  38 C.F.R. § 4.115b, Diagnostic Code 
7524 (2007).  

His status post prostate cancer, with nocturia times three 
has been evaluated as 20 percent disabling under Diagnostic 
Code 7528.   For malignant neoplasms of the genitourinary 
system, a 100 percent evaluation is assigned and such rating 
will continue for six months following cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  If there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Additionally, 
postoperative residual disability of the prostate gland is 
rated as either a urinary tract infection or as voiding 
dysfunction, whichever is greater.  38 C.F.R. § 4.115(b), 
Diagnostic Codes 7527, 7528 (2007).  VA treatment records 
show that there has been no local reoccurrence or metastasis 
of the cancer.  The veteran's prostate-specific antigen was 
.71 in February 2005.  The only residual associated with the 
disability is the nocturia for which at worst, a maximum 
rating of 40 percent may be assigned.  Thus, the disability 
does not warrant the assignment of a 100 percent schedular 
rating. 
 
His bilateral hearing loss has been evaluated as 20 percent 
disabling under Diagnostic Code 6100.  VA treatment records 
dated in November 2004 noted that an audiogram revealed a 
mild to severe sensorineural hearing loss bilaterally with 
asymmetry noted at 2000 Hertz (left ear greater than right 
ear).  No puretone thresholds were reported; however, scores 
of word recognition ability of 80 percent in the right ear 
and 50 percent in the left ear were provided.  Even in the 
worst case scenario (i.e., 98+ puretone threshold with the 
reported speech discrimination scores corresponding to Level 
V hearing acuity in the right ear and Level X hearing acuity 
in the left ear), the veteran would not be entitled to a 100 
percent rating.  See 
38 C.F.R. § 4.85, Table VI and VII. 

His low back pain has been evaluated as 10 percent disabling 
under Diagnostic Code 5237.  VA treatment records do not show 
that the veteran has unfavorable ankylosis of the entire 
spine or any objectively demonstrated neurologic 
manifestations associated with his low back disability so as 
to warrant the assignment of a 100 percent schedular rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

His osteoarthritis of the hips has been evaluated as 10 
percent disabling for each hip under Diagnostic Code 5255.  
The highest schedular rating under the criteria for 
evaluating hip disabilities is 90 percent (see 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5250-5255), which is prescribed for 
extremely unfavorable ankylosis of the hip  with the foot not 
reaching the ground and necessitating crutches.  VA treatment 
records show that the veteran only has complaints referable 
to his left hip.  These records and the VA examination report 
shows that the veteran walks slowly with a cane, but he 
retains motion in his hips.  In August 2004, it was noted 
that he demonstrated good range of motion in the left hip.  

His hypertension has been evaluated as 10 percent disabling 
under Diagnostic Code 7101.  The highest schedular rating 
under the criteria for evaluating hypertension is 60 percent, 
which is prescribed where diastolic pressure measures 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  VA treatment records show that the 
veteran's blood pressure was generally well controlled [below 
160 (systolic)/100 (diastolic)] with occasional readings 
"not at goal," but no diastolic pressure measuring at least 
130.  

His diabetes has been evaluated as 10 percent disabling under 
Diagnostic Code 7913.  A 100 percent rating may be assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).  VA treatment records do 
not show the veteran suffers from episodes of ketoacidosis or 
hypoglycemic reactions or any other complications so as to 
warrant the assignment of a 100 percent schedular rating.  

His status post cerebrovascular accident has been evaluated 
as 10 percent disabling under Diagnostic Code 8009.  For 
hemorrhage from brain vessels, following an initial rating of 
100 percent for six months, the disability shall be rated 
thereafter based on residuals, at a minimum rating of 10 
percent.  The veteran reported on a past medical history of 
left side weakness in November 2004, but VA treatment records 
showed no residuals associated with the cerebrovascular 
accident.  

His coronary artery disease, status post history of 
myocardial infarction has been evaluated as 10 percent 
disabling under Diagnostic Codes 7005-7006.  For myocardial 
infarction and arteriosclerotic heart disease (coronary 
artery disease), a 100 percent evaluation is warranted where 
there is chronic congestive heart failure, or; where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 
7006 (2007).  VA treatment records show that in June 2005, 
the veteran reported that he was told he had a small heart 
attack years ago.  The records show no residuals associated 
with a myocardial infarction.  

His cataracts have been evaluated as 10 percent disabling 
under Diagnostic Codes 6028-6079.  The veteran is also 
diagnosed with other eye disorders, including dry eye 
syndrome, hyperopia, peripappilary atrophy, exotropia, and 
ectropion of the lids.  Preoperative cataracts are to be 
rated on impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Code 6028.  VA treatment records show that the 
veteran does not have visual acuity of 5/200 or only light 
perception in his eyes.  The August 2004, May 2005, and May 
2006 eye exams further show that his cataracts or any of his 
other eye disorders result in impairment of field vision with 
bilateral concentric contraction of the visual field to 5 
degrees.  Thus, the disability does not warrant the 
assignment of a 100 percent schedular rating.   

As for any other conditions, VA treatment records show that 
the veteran has a history of hypercholesterol and 
hyperlipidemia.  His lipid levels were noted as "at goal" 
in November 2004 and February 2005.  The veteran also has 
non-obstructive bilateral renal stones but no complications 
such as colic attacks or the need for therapy have been 
reported.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2007).  At the February 2006 VA examination, the veteran's 
complaints included knee pain and hand cramps, but no such 
complaints or findings are noted in the VA treatment records.  

There are no unusual features associated with any of the 
disabilities discussed above.

Thus, the evidence of record shows that the veteran does not 
have a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities.  In 
addition, none of the veteran's nonservice connected 
disabilities are of such severity that a total rating is 
warranted or present an exceptional or unusual disability 
picture that takes the veteran's case outside of the norm.  
Finally, the evidence shows that the veteran is not 
permanently housebound by reason of disability or 
disabilities.  For these reasons, the Board finds that the 
veteran is not entitled to special monthly pension at the 
housebound rate.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


